Exhibit 10.19

AMENDMENT TO THE LHC GROUP, INC.

2005 NON-EMPLOYEE DIRECTORS COMPENSATION PLAN

This Amendment to the LHC Group, Inc. 2005 Non-Employee Directors Compensation
Plan (the “Plan”) is made and entered into this 1st day of January, 2010, by LHC
Group, Inc. (the “Company”).

Pursuant to a resolution of the Board of Directors of the Company, in accordance
with Article 7 of the Plan, the Plan is hereby amended as follows:

 

  1. By deleting the third sentence of Section 5.1 and replacing it with the
following:

“Until changed by the Board, the Base Annual Retainer shall be $36,000 for each
Non-Employee Director.”

 

  2. By deleting Section 5.3 in its entirety and replacing it with the
following:

“5.3 MEETING FEES. Each Non-Employee Director shall be paid a $1,500 meeting fee
for attendance at a regularly scheduled quarterly meeting of the Board (a
“Regular Meeting Fee”). If the Board has more than one regularly scheduled
meeting in any one calendar quarter, Non-Employee Directors shall not be
eligible to receive more than one Regular Meeting Fee in any calendar quarter”

 

  3. By deleting Section 6.1(b) in its entirety and replacing it with the
following:

“(b) Annual Grant of Stock. Annually on March 1, each Non-Employee Director in
service on that date shall be granted an award of Restricted Stock having an
aggregate Fair Market Value equal $55,000. The number of shares of Restricted
Stock so awarded to each Non-Employee Director shall be determined by dividing
$55,000 by the Fair Market Value per share as of the date of grant (rounded up
to the nearest hundred shares). All shares of Restricted Stock granted pursuant
to this Section 6.1(b) shall be evidenced by a written Award Certificate, and
shall be subject to such restrictions and risk of forfeiture as determined by
the Board, and shall be granted under and pursuant to the terms of the Incentive
Plan, subject to share availability under the Incentive Plan.”

 

  4. Except as specifically set forth herein, the terms of the Plan shall remain
in full force and effect as prior to this amendment.

IN WITNESS WHEREOF, the Company has caused this Amendment to be executed by its
duly authorized officer as of the date first above written.

 

LHC GROUP, INC. By:  

 

Name:  

 

Title:  

 